IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,361-01



                  EX PARTE CONCERY LEE RICHARDSON, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            CAUSE NO. 2012-F-00139
               IN THE 5TH DISTRICT COURT FROM CASS COUNTY



        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault on a

public servant and was sentenced to fifty years’ imprisonment. The Sixth Court of Appeals affirmed

his conviction. Richardson v. State, No. 06-13-0012-CR (Tex. App.—Texarkana Aug. 28, 2013)(not

designated for publication).

        On June 17, 2015, this Court remanded this application to the trial court for findings of fact

and conclusions of law. On September 17, 2015, the trial court signed findings of fact and
conclusions of law that were based on the affidavit from trial counsel. The trial court recommended

that relief be denied.

        Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief.

Filed: October 14, 2015
Do not publish